PER CURIAM.
In this appeal, the public defender filed a brief pursuant to Anders v. California, *118386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We agree that there are no meritorious issues concerning the judgment of conviction and sentence entered in connection with appellant’s open no contest plea and thus affirm the same. Robinson v. State, 373 So.2d 898 (Fla.1979).
However, the trial court imposed an order of probation which reads in a way that suggests appellant was to be placed on two years of probation for counts I — III, while the transcript makes it clear that the probation was ordered for only counts I and II, consecutive to a five-year sentence for count III, a third degree felony. Imposing two years of probation for count III after the five-year sentence would cause that sentence to exceed the statutory maximum. § 775.082(3)(d), Fla. Stat. Accordingly, we direct the trial court on remand to correct the order of probation to reflect, consistent with the oral pronouncement, that appellant is to be placed on probation with respect to only counts I and II, consecutive to his prison sentence for count III.

Affirmed, but remanded for clarification of order of probation.

WARNER, STEVENSON and HAZOURI, JJ., concur.